Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/19/2021 in which Claims 1, 6-8, 11, 14-16 are pending and Claim 5 is canceled.
Response to Arguments
2.	Applicant’s arguments, see page 6, filed 11/19/2021, with respect to Claims 1 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of Claims 1 and 16 have been withdrawn. 
3.	Applicant’s arguments, see pages 6-11, filed 11/19/2021, with respect to Claims 1, 5-8, 11, 14-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 5-8, 11, 14-16 has been withdrawn. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hanqin Lin on 12/8/2021.

The application has been amended as follows: 
Please amend Claim 1 as follows:
A touch control device comprising: 
a base including a metal complex; 
via holes penetrating the base; 
an electrode groove formed on an upper surface of the base, wherein the upper surface of the base includes a curved surface shape of different curvatures; 
a plurality of sensor electrodes formed on the electrode groove and having a conductive material, the plurality of sensor electrodes including first sensor electrodes disposed on the upper surface of the base and directly connected to each other, and including second sensor electrodes disposed on the upper surface of the base and spaced apart from each other; 
connection electrodes formed on a lower surface of the base ; 
an integrated circuit coupled to the base, disposed below the base, and connected to the plurality of sensor electrodes to sense a change in capacitance of the plurality of sensor electrodes; 
an overlay configured to cover the upper surface of the base; and 
a plurality of terminal engaging portions disposed on an inner side surface of a peripheral portion of the base, 
wherein bubbles, generated between the overlay and the base, pass through the via holes, 
second sensor electrodes are connected through the via holes, 
wherein the connection electrodes include: 
2a first terminal electrode configured to connect the first sensor electrodes and the integrated circuit; and 
a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit, and 
wherein the integrated circuit includes a printed circuit board and a plurality of terminal portions disposed on an edge of the printed circuit board to be coupled to the plurality of terminal engaging portions.
Please amend Claim 16 as follows:
A method for manufacturing a touch control device, the method comprising: 
forming first electrode grooves and second electrode grooves by irradiating a laser on an upper surface of a base including a metal complex and via holes and including a curved surface shape of different curvatures;
forming first sensor electrodes including a conductive material on the first electrode grooves directly connected to each other and through a plating process or a deposition process;
forming second sensor electrodes including a conductive material on the second electrode grooves spaced apart from each other and through a plating process or a deposition process;
 connection electrodes on a lower surface of the base ; [[and]]
attaching an integrated circuit to the lower surface of the base; and
attaching an overlay to the upper surface of the base, 
wherein the base includes a plurality of terminal engaging portions disposed on an inner side surface of a peripheral portion of the base,
wherein bubbles, generated between the overlay and the base, pass through the via holes, 
wherein the connection electrodes and the second sensor electrodes are connected through the via holes, 
wherein the connection electrodes include: 
a first terminal electrode configured to connect the first sensor electrodes and the integrated circuit; and 
a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit, and 
wherein the integrated circuit includes a printed circuit board and a plurality of terminal portions disposed on an edge of the printed circuit board to be coupled to the plurality of terminal engaging portions.
Allowable Subject Matter
5.	Claims 1, 6-8, 11, 14-16 allowed.
6.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 16, Shimizu teaches a rotary input device having equally-spaced electrodes formed in recesses. Scuderi teaches each first electrode set has connection elements formed in openings where the first set of electrodes and second set of electrodes are formed with insulating therebetween. Koo teaches a first face disposed on a second face with fine holes for discharging air bubbles when adhering the first face and second face. Shin teaches a touch unit having a concave or convex shape. Machida teaches grove having an electrode on the bottom portion of the groove by electroplating method. Cok teaches pattern-wise irradiating the metal film with a laser beam. With respect to Claim 1, Neither Shimizu, Scuderi, Koo or Shin teach a touch control device comprising: a base including a metal complex; via holes penetrating the base; an electrode groove formed on an upper surface of the base, wherein the upper surface of the base includes a curved surface shape of different curvatures; a plurality of sensor electrodes formed on the electrode groove and having a conductive material, the plurality of sensor electrodes including first sensor electrodes disposed on the upper surface of the base and directly connected to each other, and including second sensor electrodes disposed on the upper surface of the base and spaced apart from each other; connection electrodes formed on a lower surface of the base; an integrated circuit coupled to the base, disposed below the base, and connected to the plurality of sensor electrodes to sense a change in capacitance of the plurality of sensor electrodes; an overlay configured to cover the upper surface of the base; and a plurality of terminal engaging portions disposed on an inner side surface of a peripheral portion of the base, 
wherein bubbles, generated between the overlay and the base, pass through the via holes, wherein the connection electrodes and the second sensor electrodes are connected through the via holes, wherein the connection electrodes include: 
2a first terminal electrode configured to connect the first sensor electrodes and the integrated circuit; and a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit, and wherein the integrated circuit includes a printed circuit board and a plurality of terminal portions disposed on an edge of the printed circuit board to be coupled to the plurality of terminal engaging portions; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. 
With respect to Claim 16, Neither Shimizu, Machida, Scuderi, Koo, Cok or Shin teach forming first electrode grooves and second electrode grooves by irradiating a laser on an upper surface of a base including a metal complex and via holes and including a curved surface shape of different curvatures; forming first sensor electrodes including a conductive material on the first electrode grooves directly connected to each other and through a plating process or a deposition process; forming second sensor electrodes including a conductive material on the second electrode grooves spaced apart from each other and through a plating process or a deposition process;
forming  connection electrodes on a lower surface of the base; attaching an integrated circuit to the lower surface of the base; and attaching an overlay to the upper surface of the base, wherein the base includes a plurality of terminal engaging portions disposed on an inner side surface of a peripheral portion of the base, wherein bubbles, generated between the overlay and the base, pass through the via holes, wherein the connection electrodes and the second sensor electrodes are connected through the via holes, wherein the connection electrodes include: a first terminal electrode configured to connect the first sensor electrodes and the integrated circuit; and a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit, and wherein the integrated circuit includes a printed circuit board and a plurality of terminal portions disposed on an edge of the printed circuit board to be coupled to the plurality of terminal engaging portions; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        

/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625